Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.				SECOND RESTRICTION
Applicants elect the Group 1, encompassing claims 20, 2, 6, 9-12, 18, and 19 with traverse. Traversal is based on the fact that the groups divided by Examiner all have the following common enzymes acetyl-CoA:ACP transacylase, ACP-dependent thiolase, 3-oxoacyl- ACP reductase, 3-hydroxacyl-ACP dehydratase, and enoyl-ACP reductase, plus either an aldehyde-forming ACP-thioester reductase or an ACP-cleaving thioesterase. Therefore, Applicants respectfully traverses that the grouping by Examiner is unnecessarily narrow, and it should not pose undue burden on the Examiner to search the Groups XIX.
SECOND SPECIES ELECTION 
In response to the species election, Applicants are required to select a species of ACP- cleaving thioesterase encoded by E. coli tesA, Cuphea palustris fatB I, Cuphea viscosissima fatB3, Ulmus americana fatBl, Cocos nucifera fatB2, Elaeis guineensis PTE, Clostridium perfringens CPF 2954, Umbellularia californica fatB 1, Bacteroides thetaiotaomicron bTE, Bacteroides fragilis tes4, or Marvinbryantia formatexigens BRYFOR_06758. Applicant hereby elects: Bacteroides thetaiotaomicron bTE (AA077182.1), encompassing claim 20, 2, 6, 1 and 18, with traverse. Traversal is based on the fact that there is no undue burden for Examiner to search the species.
Applicants’ arguments filed 10/20/21 are considered and found to be persuasive, hence the restriction requirement between Group I-XIX (claims 2-20) and the restriction of various species is withdrawn.
The restriction requirement between Groups I-XIX, as set forth in the Office action mailed on 8/20/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups (I-XIX) and all the species.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
2.	Amendment and responses filed 10/20/21 to Office Action mailed 6/24/20 & 8/20/21 are acknowledged. Claims 2-20 are present and under consideration.
3.	Claims 2-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Applicants’ arguments filed with the above responses in view of amendment to claims are considered and found to be persuasive. According, all prior rejections are hereby withdrawn. It is further determined based upon the record of the prosecution as a whole that claims 2-20 are unobvious and patentable over prior art of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940